Williams, J.
Ronnie Beck was charged by complaint in district court with contributing to the delinquency of a minor. The trial in that court resulted in sustaining the charge, and Beck thereupon appealed to Superior Court. In that court, the case was set to be tried on December 6, 1977, but because of defense motions raising a constitutional issue, the trial date was continued to January 26, 1978.
On January 6, 1978, Beck, temporarily at liberty under a work release program, did not return to custody. His motions were stricken from the motion calendar and on the 17th, the State moved to dismiss the appeal. That motion was noted for hearing on February 8, following. Nothing happened on January 26, the trial date. The defendant was arrested shortly before February 8, and appeared with his counsel when the State's motion to dismiss was called. The court granted the motion and this appeal followed.
Beck's sole contention is that his appeal from district court should not have been dismissed because he returned to the jurisdiction of the court before the motion to dismiss was heard. RCW 10.10.010 required Beck to prosecute his appeal. The implementing rule provides that "If, after a hearing, it is determined that appellant has not met time requirements, the cause shall be dismissed." JCrR 6.03(b). Beck, offering no excuse, did not meet the time of trial requirement. The court acted quite properly in dismissing the appeal because Beck was "voluntarily absent on the assigned trial date."
Beck, relying upon State v. Mosley, 84 Wn.2d 608, 528 P.2d 986 (1974), contends that he was entitled to a grace period following the filing of the State's motion to dismiss *642to give him a chance to return before his appeal was dismissed. This is a considerate rule and, although there is the problem of notice, should be followed when appropriate. An appellate court should spend no time processing an appeal by a person who is a fugitive from its jurisdiction, but, ordinarily, there is no harm done if the court sets a reasonable time certain for him to appear and he does so. That is not this case.
In this case, the defendant asked that the charges against him be retried in the Superior Court, a trial date was set, and, when it arrived, he was gone. He has offered no excuse for not appearing. A person charged in a trial court who, without excuse, does not appear for his trial is not given a second chance; he is tried in absentia. State v. LaBelle, 18 Wn. App. 380, 568 P.2d 808 (1977). There is no reason to try Beck in absentia because he has already been tried and convicted in the district court. The Superior Court was correct in dismissing the appeal.
Affirmed.